     Case 2:20-cv-00450-RMP     ECF No. 27-1      filed 08/10/21   PageID.232 Page 1 of 5




 1   Paul Kampmeier, WSBA #31560           The Honorable Rosanna Malouf Peterson
 2   Kampmeier & Knutsen PLLC
     811 First Avenue, Suite 468
 3   Seattle, Washington 98104
 4   Telephone: (206) 858-6983 (Kampmeier)
     Email: paul@kampmeierknutsen.com
 5
 6   Attorneys for Plaintiffs
 7
     Marla S. Fox, WSBA #45611
 8   WildEarth Guardians
 9   P.O. Box 13086
     Portland, Oregon 97213
10
     Telephone: (651) 434-7737
11   Email: mfox@wildearthguardians.org
12
     Attorney for Plaintiff WildEarth Guardians
13
14
                          UNITED STATES DISTRICT COURT
15
                         EASTERN DISTRICT OF WASHINGTON
16
17    CONSERVATION NORTHWEST and           )
      WILDEARTH GUARDIANS,                 ) No. 2:20-cv-00450-RMP
18
                                           )
19          Plaintiffs,                    )
20                                         )
            v.                             ) [PROPOSED] STIPULATED
21                                         ) ORDER ON COSTS AND FEES
22    U.S. FOREST SERVICE and RODNEY )
      SMOLDON, Forest Supervisor, Colville )
23
      National Forest,                     )
24                                         )
25          Defendants.                    )
      __________________________________ )
26
27
28
     [PROPOSED] STIPULATED                                   Kampmeier & Knutsen PLLC
29
     ORDER ON COSTS AND FEES – 1                              811 First Avenue, Suite 468
30                                                            Seattle, Washington 98104
31                                                                  (206) 858-6983
32
     Case 2:20-cv-00450-RMP      ECF No. 27-1    filed 08/10/21   PageID.233 Page 2 of 5




 1         Plaintiffs Conservation Northwest and WildEarth Guardians (“Plaintiffs”)

 2   and Defendants the United States Forest Service and Rodney Smoldon, Forest Su-
 3
     pervisor of the Colville National Forest (“Defendants”) (collectively “the Parties”),
 4
 5   by and through their respective counsel, hereby stipulate and agree as follows:
 6
           1.     The parties hereby agree to settle and resolve Plaintiffs’ claims for
 7
 8   costs and attorneys’ fees under the terms and conditions set forth herein.
 9
           2.     Defendants shall pay Plaintiffs Ninety Thousand Dollars and Zero
10
11   Cents ($90,000.00) in attorneys’ fees and costs in this matter.
12         3.     Defendants shall make the payment required by Paragraph two of this
13
14
     Stipulated Order by an electronic funds transfer drawn on an account of the United

15   States and made payable to Kampmeier & Knutsen, PLLC, 811 First Avenue, Suite
16
     468, Seattle, Washington 98104. Within ten (10) days of entry of this Stipulated
17
18   Order as an order of the Court, Plaintiffs shall submit to Defendants the account
19
     number, routing number, and any other information needed to facilitate payment
20
21   by electronic funds transfer. Within ten (10) days of Plaintiffs providing that infor-
22
     mation, Defendants shall submit to the U.S. Treasury the information required to
23
24   effectuate the payment required by Paragraph two of this Stipulated Order. If the
25   payment required by Paragraph two of this Order is not made within forty-five (45)
26
     days of Plaintiffs providing the account information referenced above following
27
28
     [PROPOSED] STIPULATED                                  Kampmeier & Knutsen PLLC
29
     ORDER ON COSTS AND FEES – 2                             811 First Avenue, Suite 468
30                                                           Seattle, Washington 98104
31                                                                 (206) 858-6983
32
         Case 2:20-cv-00450-RMP   ECF No. 27-1     filed 08/10/21   PageID.234 Page 3 of 5




 1   entry of this Stipulated Order as an order of the Court, Plaintiffs may seek enforce-

 2   ment of this Order and the Court may in addition impose a deadline for Defendants
 3
     to make the payment.1
 4
 5           4.    Upon entry as an order of the Court, this agreement shall fully and
 6
     completely resolve and satisfy all of Plaintiffs’ claims for costs and attorneys’ fees
 7
 8   arising from the allegations set forth in the complaint filed in this action.
 9
             5.    This Stipulated Order shall not constitute an admission of error or
10
11   fault on the part of the United States, its agents, servants, or employees, and is en-
12   tered into by the parties for the sole purpose of compromising disputed claims and
13
14
     avoiding the expenses and risks of further litigation.

15           6.    This Stipulated Order shall be binding upon and inure to the benefit of
16
     the parties hereto and their respective successors and assigns.
17
18           7.    Except as necessary to enforce this agreement, the parties agree they
19
     will not use this Stipulated Order as evidence in any pending or future civil or ad-
20
21   ministrative action against the United States, or any agency or instrumentality of
22
     the United States.
23
24
25   1
       Settlement payments are typically issued within 30-45 days. However, the Parties
26   acknowledge that neither the Department of Justice nor the Department of Agricul-
27   ture has control over the precise timing of the payments, which are issued by the
     Department of the Treasury.
28
     [PROPOSED] STIPULATED                                    Kampmeier & Knutsen PLLC
29
     ORDER ON COSTS AND FEES – 3                               811 First Avenue, Suite 468
30                                                             Seattle, Washington 98104
31                                                                   (206) 858-6983
32
     Case 2:20-cv-00450-RMP         ECF No. 27-1    filed 08/10/21   PageID.235 Page 4 of 5




 1         8.        This Stipulated Order shall become effective upon entry as an Order

 2   of the Court.
 3
           10.       The Court retains jurisdiction to enforce the terms of this agreement.
 4
 5   In the exercise of its discretion, the Court may award Plaintiffs costs and reasona-
 6
     ble attorneys’ fees incurred in enforcing this Agreement.
 7
 8         IT IS SO STIPULATED and RESPECTFULLY SUBMITTED this 10th day
 9
     of August 2021.
10
11   For Plaintiffs WildEarth Guardians and Conservation Northwest:
12
     KAMPMEIER & KNUTSEN PLLC
13   By: s/ Paul A. Kampmeier
14       Paul A. Kampmeier, WSBA #31560
     Kampmeier & Knutsen PLLC
15
     811 First Avenue, Suite 468
16   Seattle, Washington 98104
17   Telephone: (206) 858-6983
     Email: paul@kampmeierknutsen.com
18
19   Attorneys for Plaintiffs
20
21
     For Plaintiff WildEarth Guardians:

22   WILDEARTH GUARDIANS
23   By: s/ Marla S. Fox
     Marla S. Fox, WSBA #45611
24
     P.O. Box 13086
25   Portland, Oregon 97213
26   Telephone: (651) 434-7737
     Email: mfox@wildearthguardians.org
27
28   Attorney for Plaintiff WildEarth Guardians
     [PROPOSED] STIPULATED                                     Kampmeier & Knutsen PLLC
29
     ORDER ON COSTS AND FEES – 4                                811 First Avenue, Suite 468
30                                                              Seattle, Washington 98104
31                                                                    (206) 858-6983
32
     Case 2:20-cv-00450-RMP     ECF No. 27-1   filed 08/10/21   PageID.236 Page 5 of 5




 1
 2   For Defendants the U.S. Forest Service and Rodney Smoldon:

 3   Joseph H. Harrington
 4   Acting United States Attorney, E.D. Washington
 5
     By: s/ John T. Drake
 6       John T. Drake, AUSA
 7   Derek T. Taylor, AUSA
 8   Attorneys for Defendants
 9         IT IS SO ORDERED.
10
11         DATED this ______ day of ________________ 2021.
12
13
                                         _____________________________
14
                                         The Honorable Rosanna Malouf Peterson
15                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] STIPULATED                                Kampmeier & Knutsen PLLC
29
     ORDER ON COSTS AND FEES – 5                           811 First Avenue, Suite 468
30                                                         Seattle, Washington 98104
31                                                               (206) 858-6983
32
